      Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 1 of 13
                                       EXHIBIT D

                   ECONOMIC CONSULTING
                                           Since 1985

                                         PO Box 2685                                             Senior Economist
                                  Corpus Christi, Texas 78403                          Stephen M. Horner, PhD
                                                                                         smh@economicconsulting.com

                               615 N. Upper Broadway, Suite 1600                              Associate Economist
                                  Corpus Christi, Texas 78401                   Michele Angerstein-Gaines, MBA
                                 www.economicconsulting.com                              mda@economicconsulting.com


                                      Tel. 361.883.1686

                                         March 1, 2019

Mr. William J. Chriss, J.D., Ph.D.
606 N. Carancahua, Suite 1511
Corpus Christi, Texas 78401

RE:     Civil No. 2:18-CV-341; Aransas Princess Condominium Association, Inc. v. Landmark
        American Insurance Company; in the United States District Court, Southern District of
        Texas, Corpus Christi Division

Dear Mr. Chriss,

        You requested that I prepare a report in this case, providing an analysis of lost business
income incurred by property owners participating in the Aransas Princess Resort pool resulting
from Hurricane Harvey, which hit the Texas coast in late August 2017. The business income
losses included herein are intended to be consistent with Endorsement No. 1 to policy no.
LHD900512 (“the endorsement”). This letter-report is based on the materials provided by you,
and listed in Exhibit A. I have enlisted the help of Keith A. Adamson, CPA in the analysis of the
documents and information and he has indicated by his signature his concurrence with the
opinions expressed in this report.

        Spreadsheets of rental income and operating income for the condominiums that
participated in the rental pool were provided by Mr. Casey Patterson, Business Management
Solutions & Technology Specialist at Condominium Consulting Management Services, Inc.
(“CCMS”). These spreadsheets were reviewed by the undersigned and were extended and
modified by Mr. Patterson at our direction. We have made further modifications to the CCMS
spreadsheets, which have been printed and attached to this report. In addition, we have reviewed
spreadsheets prepared by insurance company adjustors (“HSNO”) with the thought that these
would be useful starting points. Unfortunately, the HSNO spreadsheets were incomplete,
inconsistent with the endorsement, and contained logical errors. Thus, they were of very limited
usefulness.

        As you are aware, not all the condominiums in the rental pool have been fully repaired
since the storm and continue to lose rental income, and thus the losses continue through the
present. According to Ms. Athena Cruz, Office Manager at the Aransas Princess, repairs to units
403, 508 will be complete as of May 1, 2019, and 706 will be complete in April 1, 2019. Thus,
our loss projections will terminate as of the end of April 2019. Ms. Cruz indicated that unit 705
    Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 2 of 13


withdrew from the pool on November 10, 2018, and thus losses from that unit are assumed to
terminate on that date.

       The rental and fee income lost due to the storm through April 30, 2019 are estimated to
be $751,454.89.

        The following assumptions were made in the preparation of the estimated losses:

        1. Lost rental income is assumed to begin August 25, 2017, but there is a 10-day waiting
           period before losses can be claimed under the policy. Seven days would have been in
           August and 3 in September 2017. Thus, the calculations begin with September 2017.
           Losses in September 2017 are reduced by 10% (3/30) in September, in accordance
           with the waiting period provided in the insurance policy.
        2. Lost rental income for each month for each unit is assumed to be 100% of that unit’s
           average monthly rental income for the twelve months August 2017, in accordance
           with the provisions of the endorsement.
        3. Lost rental income is assumed to terminate from the first month in which any rental
           income is booked for that unit, except for two units (111 and 608) in April 2018
           which were rented to contractors who were working on the building, but were not
           rentable to the public. (The rental income from the contractors, totaling $920, was
           subtracted from the estimated lost rental income for these units.)
        4. Other income averaged 17.36% of rental income in the 12 months prior to August
           2017. This ratio is assumed to apply to the lost rental income.

Upon receipt of additional information, this report will be supplemented as may be appropriate at
the time.

                      Sincerely,




                      Stephen M. Horner, Ph.D.




                      Keith A. Adamson, CPA


Attachments:
      Exhibit A, List of Records Provided
      Calculations
      Curriculum vitae for Stephen M. Horner, Ph.D.
      Fee schedule for Stephen M. Horner, Ph.D.
      List of testimony given in the last 4 years for Stephen M. Horner, Ph.D.
      Curriculum vitae for Keith A. Adamson, CPA
      Fee schedule for Keith A. Adamson, CPA
      Mr. Adamson has no testimony given in the last 4 years
Aransas Princess
March 1, 2019
Page 2 of 3
    Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 3 of 13



                                            Exhibit A

Records Provided:



        Plaintiff’s Original Petition and Requests for Disclosure

        Landmark Insurance Policy LHD900512

        Endorsement No. 1 to Landmark Insurance Policy LHD900512

        Final demand letter William J. Chriss to Landmark, June 20, 2018

        Aransas Princess Financial Statements 2017, 2017, 2018

        Defendant’s Original Answer 10/12/2018

        Calculation spreadsheet prepared by Casey Patterson

        HNSO Calculation Spreadsheet

        Conferences with Casey Patterson,

        Telephone conference with Athena Cruz, Aransas Princess Office Manager

        Telephone conference with Steve Towler, Aransas Princess Maintenance Supervisor




Aransas Princess
March 1, 2019
Page 3 of 3
                               Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 4 of 13
                                                                                                         Aransas Princess Condominium Association
                                                                                                  Loss Revenue from August 25, 2017 through April 30, 2019
                                                                                                        Prepared by S.Horner, PhD & KAdamson, CPA




               Description              Aug‐17               Sep‐17                Oct‐17              Nov‐17               Dec‐17                Jan‐18              Feb‐18               Mar‐18               Apr‐18               May‐18                  Total


Projected Rental Revenue (1)       $   65,408.70 $   65,408.70 $   65,408.70 $   65,408.70 $   65,408.70 $   65,408.70 $   65,408.70 $   62,026.53 $   28,008.31 $   21,931.84 $    569,827.58

Actual Rental Revenue (1)                           ‐                    ‐                    ‐                    ‐                    ‐                    ‐                    ‐                    ‐                    ‐                    ‐                       ‐

Lost Rental Revenue                      65,408.70       65,408.70       65,408.70       65,408.70       65,408.70       65,408.70       65,408.70       62,026.53       28,008.31       21,931.84       569,827.58

Lost Other Revenue @ 17.36%                 11,355.27          11,355.27          11,355.27          11,355.27          11,355.27          11,355.27          11,355.27          10,768.11            4,862.38            3,807.47             98,924.87

Total Lost Revenue                       76,763.97       76,763.97       76,763.97       76,763.97       76,763.97       76,763.97       76,763.97       72,794.65       32,870.69       25,739.31       668,752.45



Business Interruption Loss         $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   72,794.65 $   32,870.69 $   25,739.31 $    668,752.45

Adjusted for Waiting Period        $               ‐    $   69,087.57 $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   76,763.97 $   72,794.65 $   32,870.69 $   25,739.31 $    584,312.08



                                   NOTES:
                                    (1) Represents only those units which are not ready for rental.
                                 Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 5 of 13




                                                                                                                                                                                                                                                            Sept17‐Apr19
               Description           Jun‐18               Jul‐18              Aug‐18               Sep‐18                Oct‐18              Nov‐18              Dec‐18              Jan‐19            Feb‐19             Mar‐19             Apr‐19           Total All            Less Aug'17


Projected Rental Revenue (1)   $   21,931.84 $   19,608.94 $   19,608.94 $   19,608.94 $   14,024.44 $      8,871.33 $   7,752.77 $   7,752.77 $   7,752.77 $   7,752.77 $   7,752.77 $    712,245.87 $     646,837.17

Actual Rental Revenue (1)                       ‐                    ‐                    ‐                    ‐                    ‐                    ‐                  ‐                  ‐                  ‐                  ‐                  ‐                    ‐                     ‐

Lost Rental Revenue                  21,931.84       19,608.94       19,608.94       19,608.94       14,024.44         8,871.33       7,752.77       7,752.77       7,752.77       7,752.77       7,752.77 $    712,245.87 $     646,837.17

Lost Other Revenue @ 17.36%               3,807.47            3,404.21            3,404.21            3,404.21            2,434.71            1,540.11          1,345.92          1,345.92          1,345.92          1,345.92          1,345.92 $    123,649.38 $     112,294.11

Total Lost Revenue                   25,739.31       23,013.15       23,013.15       23,013.15       16,459.15       10,411.44       9,098.69       9,098.69       9,098.69       9,098.69       9,098.69 $    835,895.26 $     759,131.29



Business Interruption Loss     $   25,739.31 $   23,013.15 $   23,013.15 $   23,013.15 $   16,459.15 $   10,411.44 $   9,098.69 $   9,098.69 $   9,098.69 $   9,098.69 $   9,098.69 $    835,895.26 $     759,131.29

Adjusted for Waiting Period    $   25,739.31 $   23,013.15 $   23,013.15 $   23,013.15 $   16,459.15 $   10,411.44 $   9,098.69 $   9,098.69 $   9,098.69 $   9,098.69 $   9,098.69 $    751,454.89 $     751,454.89



                               NOTES:
                                (1) Represents only those units which are not ready for rental.
     Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 6 of 13



                                STEPHEN M. HORNER, PH.D.
                              Economic, Business & Statistical Consulting
                                             Since 1985
                                             P.O. Box 2685
                                       Corpus Christi, Texas 78403
                                            (361) 883-1686
                                      www.economicconsulting.com

                                       CURRICULUM VITAE
EDUCATION

Ph.D., Economics, The University of Michigan, Ann Arbor, Michigan, 1977
M.P.P., Public Policy Studies, The University of Michigan, Ann Arbor, Michigan, 1973
B.Sc., Economics, California Institute of Technology, Pasadena, California, 1970
Graduated, W.B. Ray High School, Corpus Christi, Texas, 1966

CONSULTING

2005-2006    Port of Corpus Christi Authority (with Emerson Technical Analysis)
1985-Present General Economic, Business and Statistical Consulting, Various Defense and
             Plaintiff's Attorneys; Personal Injury and Commercial Damage Economic
             Evaluation (over 2,500 cases)
1987         Corpus Christi Warehouse and Storage, Corpus Christi, Texas; Lease Negotiation
             Support
1985         Susser Petroleum Corporation, Apache Fuels, Corpus Christi, Texas
1978         Urban Systems, Inc., Cambridge, Massachusetts
1976         City of Ann Arbor Cablecasting Commission, Ann Arbor, Michigan

EMPLOYMENT

1999                Adjunct Professor of Economics, Texas A&M University, Corpus Christi, Texas
1979-1989           Executive Vice President, Oil Field Equipment Co., Corpus Christi, Texas
1977-1979           Assistant Professor of Economics, Wellesley College, Wellesley, MA
1976-1977           Lecturer in Economics, Wellesley College, Wellesley, MA
1975                Lecturer, School of Public Health, The University of Michigan, Ann Arbor, MI
1974-1975           Teaching Assistant, School of Public Health, The University of Michigan, Ann
                    Arbor, Michigan
1972-1975           Research Assistant, The Institute of Public Policy Studies, The University of
                    Michigan, Ann Arbor, Michigan
1971                Teaching Assistant, Industrial Engineering, School of Engineering, The
                    University of Michigan, Ann Arbor, Michigan
1970-1971           Special Administrative Assistant to the Chairman of the Board, International
                    Business Machines Corporation, IBM Internship Program, Armonk, New York




Stephen M. Horner, Ph.D.                          Page 1                                January 7, 2019
     Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 7 of 13



PROFESSIONAL ASSOCIATIONS

National Association of Forensic Economics, (President 2003-2005, Western Vice-President,
1992 - 1996) and Journal of Forensic Economics, (Board of Editors, 1996-2000)

Journal of Business Valuation and Economic Loss Analysis, (Board of Editors, 2009-present)

American Academy of Economic and Financial Experts

American Economic Association

American Statistical Association

Western Economic Association International


PUBLICATIONS

“The Meaning of Earning Capacity,” with Frank Slesnick, Chapter 2 in Forensic Economics:
   Assessing Personal Damages in Civil Litigation, Frank Tinari, editor; New York: Palgrave
   Macmillan, 2016

“Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The State of
   Texas,” in Journal of Forensic Economics, 2007, 20(1), 49-71. (published February 2008)

“The Valuation of Earning Capacity: Definition, Measurement and Evidence,” with Frank
   Slesnick, in Journal of Forensic Economics, 1999, 12(1), 13-32. Reprinted in Roger
   Kaufman, James D. Rodgers, and Gerald Martin, Economic Foundations of Injury and Death
   Damages, Northampton, MA: Edward Elgar, 2005. This paper was awarded the Journal of
   Forensic Economics Ward Piette Research Prize, 2014.

“Reference Guide for Valuing Economic Loss in Personal Injury, Wrongful Death and Survival
   Actions,” with Thomas R. Ireland and James D. Rodgers, in Expert Economic Testimony:
   Reference Guides for Judges and Attorneys, by Thomas R. Ireland, Stephen M. Horner,
   James D. Rodgers, Patrick A. Gaughan, Robert R. Trout and Michael J. Piette. Tucson, AZ:
   Lawyers & Judges Publishing Company, 1998. (Reissued in 2002 on CD)

Review of Gamboa, Jr., A. M. (1995): The New Worklife Expectancy Tables, in Journal of
   Applied Rehabilitation Counseling, Volume 27, Number 3, Fall 1996, page 67




Stephen M. Horner, Ph.D.                     Page 2                                January 7, 2019
    Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 8 of 13
Keith A. Adamson, CPA, CGMA 
Adamson & Company 
4101 S. Alameda 
Corpus Christi, Texas 78411 
kaadamson@gmail.com 
361‐815‐0977 
 
Independent accountant and consultant since 1990 focusing on clients in the healthcare and 
construction industries. 
 
Positions held during career include: 
 
Chief Financial Officer for $73 million commercial design/build construction company with offices in 
Corpus Christi, Houston and Harlingen, Texas.   During the first year conducted audit for a $32 million 
construction project saving client company in excess of $750,000 in sales tax. 
 
Director of Internal Audit for not‐for‐profit health care system covering 5 hospitals in Texas.   
Developed, implemented and directed successful internal audit function for major health system where 
none existed before.  Recovered entire department’s budget in first two months of each year.  
Developed innovative medical bill recovery system increasing patient revenue by an average of 7% while 
at the same time educating staff on deficiencies effecting a change in the health system’s billing 
practices.  Conducted financial, operational, and compliance audits throughout the system and its 
subsidiaries resulting in significant savings and recoveries. 
 
Audit Supervisor for national energy provider.  Promoted to Senior Auditor within first year of 
employment and then to Audit Supervisor soon after.  Performed various audits throughout the 
Corporation including financial, compliance and operational audits.  Uncovered major embezzlement 
scheme within the organization.  Was responsible for coordinating and overseeing the company’s first 
customer refund program.   Lead auditor for multi‐company audit of South Texas Nuclear Project and for 
Valero Energy.   Chief of finance committee recommending the method for the phasing in project costs 
of South Texas Nuclear Project into their customer rate base. 
 
Chief Administrative Officer for major law firm with offices in San Antonio and Corpus Christi, Texas.  
Responsible for all financial aspects, human resources, operations and long‐range planning.  
[Operations, practice management, partner compensation, firm profitability.]  In first year of position 
saved in excess of $500,000 and recovered $212,000 in lost revenue.  Revamped Accounting 
Department resulting in more timely and accurate billing and financial information.  Performed 
operation audit of firm accounting practices result effecting more efficient operations and cost savings.  
Prepared complex settlement computations. 
 
Executive Director for OB/GYN practice in Corpus Christi, Texas.  Responsible for all financial aspects 
(reporting, analysis, budgeting), strategic planning, operations, human resources, information systems 
for mid‐sized, quality oriented obstetrical and gynecological clinic.  Planned and supervised the design 
and construction of new clinic ensuring efficient patient and personnel flow while minimizing space 
requirements.  Negotiated lease terms resulting in significant cost and tax savings.  Increased clinic 
revenue by 45% by pursuing and implementing new growth opportunities.  Complete overhaul of 
business operations including the successful implementation of a new patient accounting system as well 
as the hiring of competent and experienced personnel.  Responsible for physician recruitment and 
hiring, as well as the successful set‐up of their practices, including but not limited to: credentialing, 
insurance/managed care applications/negotiations, training and marketing.   
    Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 9 of 13
 
 
 
Education/Certifications/Organizations 
 
University of Texas, BA 1979 
Certified Public Accountant 
Texas State Board of Public Accountancy 
American Institute of Certified Public Accountants 
Institute of Internal Auditors 
Medical Group Management Association 
Association of Legal Administrators 
Healthcare Internal Audit Group 
 
American Heart Association, Treasurer 
South Texas Speech Language and Hearing Center, Treasurer 
Spohn Federal Credit Union, Board Member 
West Corpus Christi Rotary, Treasurer 
National Little League, Treasurer 
OGA, Advisory Board 

 
 
 
 
 
 
 
 
 
 
 
 
 
             Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 10 of 13


                                               STEPHEN M. HORNER, PH.D.
                                       ECONOMIC, BUSINESS & STATISTICAL CONSULTING
                                                       P.O. Box 2685
                                               CORPUS CHRISTI, TEXAS 78403
                                                             361-883-1686
                                                           Fax: 361-883-1694


Effective January 1, 2019*

RE: Not specified

                                                    Retainer Amount: $2,550
Note: This initial retainer amount is based on very limited information. We reserve the right to increase the retainer amount, based on
the scope and pace of work as well as the client’s payment performance. Retainer will be refunded or applied to final balance at case
closure only. Charges for professional services and expenses will be billed monthly. The client is expected to pay monthly invoices
promptly. We reserve the right to cease work in this matter if unpaid accrued charges exceed the retainer.

                                         Hourly Rate for Senior Economist Services

                                                         $510.00 per hour

                                              Master’s Level Economist Services:

                                                         $320.00 per hour

                                                   Other Professional Services

                Additional expert services may be engaged. Advance notice of applicable rates will be given.

                                                             Expenses:

                                                            Billed at cost

Invoice Delivery: Invoices may be delivered via U.S. Mail or email to the client, or other specified recipient, unless otherwise agreed.

Other Conditions: Our arrangement with the hiring attorney is not transferable without our written permission. The hiring attorney
agrees to keep Stephen M. Horner, Ph.D. fully and immediately informed of every pending motion or hearing involving challenges to
the presentation of Dr. Horner’s opinions or analysis, including “Daubert” motions or hearings. The hiring attorney agrees to provide
a vigorous defense against such challenges. A breach of this condition by the hiring attorney is grounds for immediate withdrawal
from any and all cases involving that attorney or that attorney’s law firm.

Agreement: The hiring attorney agrees to the above conditions and fee arrangements by paying the required retainer or
submitting materials to Stephen M. Horner, Ph.D. for analysis.

*Rates may change without notice until case is accepted and retainer is paid. Current rates can be guaranteed for three years by
paying the current retainer.

                                                    Tax I.D. Number XX-XXXXXXX
   Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 11 of 13



Keith A. Adamson, CPA, CGMA 
Adamson & Company 
4101 S. Alameda 
Corpus Christi, Texas 78411 
kaadamson@gmail.com 
361‐815‐0977 
 
 
FEE SCHEDULE: 
 
Hourly Rate:  $240.00 
 
                                                  Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 12 of 13

                           Case          Case          Attorney                                                                              Cause                                                                  Style of
 Date      Testimony      Number        Name             Name                                 Court                                         Number                                                                   Case
 1/9/2015 Deposition      34054    Caballero     Fancher          D   County Court of Law No. 2, Nueces County , Texas             2013-CCV-60591-2        Maria M. Caballero v. Kemco Resources, Inc., and Jose G. Cantu
 1/15/2015 Deposition     34037    Cepeda        Bullock          D   190 th Judicial District Court of Harris County, TX          2012-24614              Inocente Cepeda v. Orion Marine Construction, Inc.
 1/20/2015 Deposition     34071    Martinez      Coffey           D   County Court at Law No. 3, Nueces County, Texas              2012-CCV-61612-3        Alfonso Martinez Industrial Site Services
 1/23/2015 Deposition     34086    Buday         Barousse         D   157 th Judicial District, Harris County, Texas               2012-66571              Richard Buday vs. CUSA KBC, LLC dba Coach America
 1/26/2015 Deposition     34003    Arnold        Waterhouse       D   County Court at Law No. 4, Nueces County, Texas              2012-CCV-62311-4        Christopher Arnold v. Weatherford US, LP, and Robert Earl Sims
                                                                                                                                                           Rachel D. Draeger, Individually and as Representative of the Estate of Ernest J. Draeger, Deceased and Sandra L. Yauchzy v.
 1/28/2015 Trial          34069    Draeger       Gilligan         D   US District Court, Western District, San Antonio             13-CV-1131              The United States of America
                                                                                                                                                           Maria Vasquez, Individually, as Representative of the Estate of Jose Vasquez, Jr., Deceased, and as Next Friend of Johnny
                                                                                                                                                           Vasquez, a minor child, Jose Vasquez, III, Barbara Ceja, and Lucia Salazar v. Daniel Diaz and Tejas Hot Shot Service &
 2/16/2015 Deposition     34078    Vasquez       Hackett          D   70th Judicial District Court, Ector County, Texas            A-137,359               Transportation, LLC
 2/23/2015 Deposition     35006    Cantu         Dunn             D   County Court at Law No. 2, Nueces County, Texas              2013-CCV-61995-2        Elva Cantu v. Matthew Rodriguez, Kanon Services, LLC and Sable Exploration
                                                                                                                                                           Marissa Garza v. Tomas Trevino, Jr., Omar Salinas, Rodney Rodriguez, as Administrator of the Estate of Alejandro
  3/2/2015 Deposition     34039    Garza         Bandas           P   229 th Judicial District Court, Jim Hogg County, Texas       CC-13-25                Rodriguez, Jr., and Crane Cartage, LLC, d/b/a Crane Cartage Freight Services
                                                                                                                                                           Mario Rodriguez and Ludivina Iracheta, Individually and as Next Friends of Mario Isaias Rodriguez, Jr., a Minor v. Hugo F.
                                                                                                                                                           Carvajal, MD, Texas Inpatient Pediatrics, PA, Texas Pedicare, PA, RGV Pediatric Critical Care, PA, South Texas Urgent
  3/9/2015   Deposition   34081    Rodriguez     Hole             D   389 th Judicial District court, Hidalgo County, Texas        C-2334-12-H             Care, PLLC, d/b/a North Central Urgent Care and Comprehensive Urgent Care, PA
 3/12/2015   Deposition   34092    Rodriguez     Phillips         D   County Court at Law No. 3, Nueces County, Texas              2013-CCV-62266-3        Adrian Rodriguez v. Kiewit Offshore Services, Ltd.
 5/12/2015   Deposition   35012    Garcia        Book             D   79th Judicial District Court, Jim Wells County, Texas        13-03-52037-CV          Draco Oilfield Services, LLC; Vidal Billy Lopez, Jr.; AJ’s Logistic Services, LLC, and Colton Lopez
 6/15/2015   Deposition   34027    Guerrero      Gault            D   44th Judicial District Court, Cameron County, Texas          2011-DCL-4787           Lidia Gonzalez as Next Friend of Santiago Guerrero, a minor child v. Valley Regional Medical Center, Inc.
 6/16/2015   Deposition   35022    Pineda        James            D   332nd Judicial District Court, Hidalgo County, TX            C-8070-14-F             Limex Sicar, Ltd.
 7/14/2015   Deposition   35020    Virant        Friedman         D   153rd Judicial District Court, Tarrant County, TX            153-266960-13           Mark Virant v. Encana Oil & Gas (USA), Inc
 7/15/2015   Deposition   34093    Sanchez       Crews            D   County Court at Law 4, Nueces County, TX                     2014-CCV-60064-4        Joe Sanchez v. Stripes LLC, Coca-Cola Refreshments USA, Inc., and Toya L. Zambelli
 8/31/2015   Deposition   34066    Herrera       Baird            P   11th Judicial District Court, Harris County, Texas           2013-69622              Amy Herrera vs. Home Assets, Inc.

                                                                                                                                                           Jorge Ruiz v. Conoco Phillips Company and Jay Gloor, Individually; GE Oil & Gas Logging Services d/b/a GE Oil & Gas
 9/22/2015 Deposition     35031    Ruiz          Schlak           D   County Court at Law No. 4, Nueces County, TX                 2014CCV-60825-4         Wireline Services; GE Oil & Gas Logging Services, Inc., and Joe Rodriguez, Individually, and Christopher E. Carrillo
11/20/2015 Trial          35046    Perez         Gerber           D   148 th Judicial District Court, Nueces County,               2014DCV-6404-E          Robert Perez v. Steven Orgas, Cat-Spec, Ltd., and Stronghold, Ltd.
 2/22/2016 Deposition     35057    Medrano       Coffey           D   County Court at Law No. 1, Nueces County, Texas              2011-CCV-61805-1        Frank Medrano, Jr. and Gabriella Reyes v. Jose Rogelio Ibarra and Dorsal Services, Inc
                                                                                                                                                           Ricardo Rodriguez v. North American Van Lines, Inc., A-1 Freeman Moving and Storage, LLC, A-1 Freeman Moving and
 3/11/2016   Deposition   35070    Rodriguez     Fassburg         D   County Court at Law No. 5, El Paso County, Texas             2015DCV0746             Storage, Inc., and A-1 Freeman Moving and Storage-El Paso, LLC
 4/13/2016   Deposition   34061    Elizondo      Waterhouse       D   County Court at Law No. 1, Nueces County, Texas              2013-CCV-60842-1        Henry Elizondo v. Air Liquide Industrial US, LP, d/b/a Air Liquide America, LP and Gregory Clyde Barnez
 4/18/2016   Dpeosition   35060    Nava          McNiff           D   County Court at Law No. 1, Nueces County, Texas              2014-CCV-61859-1        Sammy Nava v. John Bludworth Shipyard, LLC and Kuriyama of America, Inc
 5/10/2016   Deposition   36016    Castilleja    James            D   166th Judicial District Court, Bexar County, Texas           2014-CI-09232           Jennifer Castilleja v. Terryl Monterastelli and Kahlig Enterprises, Inc., d/b/a Bluebonnet Motors
                                                                                                                                                           McAllen MRI, LLC & True Medical Imaging, LLC v. One Call Medical, Inc., Individually and d/b/a One Call Care
 6/28/2016 Deposition     35054    McAllen MRI   Parks            D   American Arbitration Association                             AAA-01-15-0000-3457     Management, One Call Care Management-Diagnostics and One Call Care Diagnostics
                                                                                                                                                           McAllen MRI, LLC & True Medical Imaging, LLC v. One Call Medical, Inc., Individually and d/b/a One Call Care
 7/21/2016 Arbitration    35054    McAllen MRI   Parks            D   American Arbitration Association                             AAA-01-15-0000-3457     Management, One Call Care Management-Diagnostics and One Call Care Diagnostics
 7/28/2016 Deposition     35081    Babinerux     Buttery          D   County Court at Law No. 2, Nueces County, Texas              2015CCV-61128-2         Ronnie Babineaux v. Scott Eldon Fonger and ARI Fleet LT and Compass Well Services, LLC
                                                                        th
  8/2/2016 Deposition     35044    Benavides     Pope             D   79 Judicial District Court, Jim Wells County, Texas          12-09-51476-CV          Marissa Benavides v. Pedro Vasquez Martinez and Houston S-T, Ltd
                                                                                                                                                           Luis Fernando Morales, Jr. and Liliana Villanueva, in her Capacity as Agent and Attorney-In-Fact for Luis Fernando Morales,
                                                                                                                                                           Jr. v. Athletic Supply, Inc.; Athletic Supply, Inc. d/b/a Allstate Athletic Supply; Athletic Supply Reconditioning a/d/a Athletic
                                                                                                                                                           Supply a/k/a Allstate Athletic Supply; Athletic Reconditioning, Inc.’ and National Athletic Equipment Reconditioners
 8/23/2016   Deposition   36021    Morales       Edwards          D   244 th Judicial District Court, Ector County, Texas          C-138402                Association
 9/20/2016   Deposition   35073    Warren        Kasperitis       D   County Court of Law No. 3, Nueces County, Texas              2013CCV61386-3          Edward Warren v. Sherwin Alumina Company, LLC and Chester Leo Ingersoll, Jr
 11/2/2016   Deposition   36018    Gomez         Webb             P   County Court of Law No. 4, Nueces County, Texas              2015CCV-61533-4         Alaric Gomez v. Dnow, LP and Ralph Martinez
11/15/2016   Trial        36085    Ramirez       Hopkins          P   406th Judicial District Court, Webb County,                  2014-CVT-02640-D4       Hector Ramirez v. H.L. Zumwalt Construction, Inc
 3/23/2017   Deposition   36095    Houle         Gonzalez         D   22th Judicial District Court, Bexar County, Texas            2015CI05284             Genny Houle v. Onetouchpoint Southwest Corp. d/b/a Ginny’s Printing, and Christopher Woodall
 4/13/2017   Trial        36095    Houle         Gonzalez         D   22th Judicial District Court, Bexar County, Texas            2015CI05284             Genny Houle v. Onetouchpoint Southwest Corp. d/b/a Ginny’s Printing, and Christopher Woodall
                                                                                                                                                           Maria Salazar, Individually, as Surviving Spouse, as Representative of the Estate of Leroy Salazar, Deceased, and as Next
                                                                                                                                                           Friend of minors Zachary Salazar and Haley Salazar; Adella Resendez and Jonathan Salazar v. Michelin North America and
 4/24/2017 Deposition     36064    Salazar       Socks            D   438 th Judicial District Court, Bexar County, Texas          2014-CA-12065           PNP Petroleum I, LP
                                                                                                                                                           Clark McCarthy Healthcare Partners, II, Clark Construction Group, LLC, McCarthy Building Companies, Inc., Midwest
                                                                                                                                                           Steel, Inc., Professional Service Industries, Inc., Onsite Occupational Health and Safety, Inc., and Hirschfeld Steel Group, LP,
 5/16/2017 Deposition     37007    Moreno        Hernandez        D   243 rd Judicial District Court, El Paso County, Texas        2016-DCV1990            d/b/a Hirschfeld Industries
                                                                                                                                                           John Mireles, Individually and as Next Friend of Scarlett Mireles, a minor v. Timothy Bryan Hernandez, Weatherford US, LP,
                                                                         th
 8/16/2017 Deposition     35076    Mireles       Ybarra           D   224 Judicial District Court, Ector County, Texas             C-137,524               ARI Fleet LT and Precision Energy Services, Inc.
                                                                                                                                                           Carlos Monasterio and Brian Brouilette v. Greyhound Lines, Inc., a/k/a Southwestern Greyhound Lines, Inc.; Dave Leach,
                                                                      In the United States District Court, For the District of New                         President and CEO of Greyhound Lines, Inc., Bill Blankenship, CEP in Charge of Security and Safety; Arnulfo Bravo,
 8/18/2017 Deposition     37043    Monasterio    Hernandez        D   Mexico                                                       2:15-CV-00638-LAM-SMV   Employee of Southwestern Greyhound Lines, Inc., Jason Von Jimenez, II, and John Does I-IV
 9/11/2017 Deposition     37061    Walker        James            D   County Court at Law No. 1, Nueces County, Texas              2015CCV-61358-1         ; Robert Walker v. T&W Tire, LLC and George de los Santos
                                                                                                                                                           Lisa Rodriguez v. Schlitterbahn Beach Resort Management, LLC, Enterprize Management, Inc., a/k/a Enterprise
 10/6/2017 Deposition     37042    Rodriguez     Hull             D   197 th Judicial District Court, Cameron County, Texas        2015-DCL-02573          Management, Inc., NBGS International, Inc., and BED-SCHLOSS, Inc
 10/9/2017 Deposition     37038    Camacho       Barker           D   24th Judicial District Court, Refugio County, Texas          2016-01-12195           Reyes Camacho v. Roywell Services, Inc. and Jorge Fernandez
                                                                                                                                                           Amy Mungia as Next Friend of Kristopher Mungia, a minor, in his individual capacity as beneficiary and as representative of
                                                                                                                                                           all wrongful death beneficiaries of Robert Lee Garcia, deceased v. Strad Energy Services USA, Ltd., Precision Drilling
                                                                                                                                                           Oilfield Services, Inc., Precision Drilling (US) Corporation, Precision Drilling Holdings Company d/b/a Precision Drilling
                                                                                                                                                           Transportation, Steven Bishop, Individually ISA Gray, a/k/a Allie Gray, Individually and Edward Bernal, Individually Elroy
                                                                                                                                                           Martinez, Jr., and Buddy Jones v. Strad Energy Services USA, Ltd., Steven Bishop, Individually and ISA Gray a/k/a Allie
10/11/2017 Deposition     37050    Jones         Pels             D   79th Judicial District, Jim Wells County, Texas              12-02-50897-CV          Gray, Individually

                                                                                                                               Page 1 of 2
                                              Case 2:18-cv-00341 Document 11-4 Filed on 03/01/19 in TXSD Page 13 of 13

                                                                                                                                                 Raul Benjamin Arsate, Individually and as Representative of the Estate of Rosalina Cadena and as Next Friend of Jacob
                                                                                                                                                 Arsate and Raul Anthony Arsate v. Hill Country Furniture Partners LTD., d/b/a Ashley Furniture Homestore, Ryder Truck
                                                                 th
10/25/2017 Deposition   36089   Arsate       James       D   288 Judicial District Court, Bexar County, Texas               2016CI00084          Rental, and Michael A. McLeod II
 1/16/2018 Deposition   37083   Monks        Barker      D   County Court of Law 3, Nueces County, Texas                    2016CCV-61219-3      Linda Monks v. ABC Pest Control, Inc., of Austin and Scott Bond II

                                                                                                                                                 Berta Acuna, Individually, as Wrongful death beneficiary, and on behalf of the Estate of Oscar Vences and Pedro Vences,
 1/31/2018 Deposition   37055   Acuna        Brothers    D   County Court of Law 3, Nueces County, Texas                    2016CCV-60280-3      Individually, as wrongful death beneficiary v. US Hospitality Management, LLC, Vimal Patel and Gulf Coast Hospitality, Inc
                                                                                                                                                 Lisa Rodriguez v. Schlitterbahn Beach Resort Management, LLC, Enterprize Management, Inc., a/k/a Enterprise
  2/9/2018 Trial        37042   Rodriguez    Hull        D   197 th Judicial District Court, Cameron County, Texas          2015-DCL-02573       Management, Inc., NBGS International, Inc., and BED-SCHLOSS, Inc
 2/19/2018 Deposition   37019   Karim        Krejs       D   134 th Judicial District Court, Dallas, Texas                  DC-16-09664          Mohammed Karim v. SRS Distribution, Inc., Mark Anthony Castro and Penske Truck Leasing, Co., LP

                                                                                                                                                 Michelle Nino, Individually and as Personal Representative of the Estate of Robert Nino, Deceased, and as Next Friend of
                                                                                                                                                 Julyssa Sixx Nino, A minor, Roberto Nino, Jr., and Alyssa Nikki Nino v. Primoris Energy Services Corporation d/b/a
                                                                                                                                                 Primoris Pipeline, la Grange Acquisition, LP d/b/a Energy Transfer Company f/k/a Energy Transfer Partners, LP and Brandon
  5/4/2018 Deposition   36096   Nino         Sanchez     D   365 th Judicial District Court, Dimmit County, Texas           15-12-12787-DCVAJA   Kelly Reyna, Oscar Paredes, Ben Bordelon, Ben Franklin, Brian Leal, Francisco Ramos, Michael Woodel and David Wallace
  9/6/2018 Deposition   38016   Planters     Swallow     P   26th Judicial District Court, San Patricio County, Texas       S-17-5214CV-A        Planter’s Grain Cooperative v. Bartlett Petroleum
 9/17/2018 Deposition   37023   Carrera      Ritch       P   293 rd Judicial District Court, Dimmit County, Texas           16-08-12968-DCV      David Flores Carrera v. Affirm Oilfield Service and Select Energy Services, LLC
 9/19/2018 Deposition   38014   Rojo         Larson      P   193 rd Judicial District Court, Dallas County, Texas           DC-17-14034          Veronica Rojo v. Jonathan Lee Sosa and XPO Logistics Freight, Inc
                                                                                                                                                 Reymundo Villanueva, Individually, and as Representative of the Estate of Emma Garza Villanueva, Deceased, and Raw
 9/26/2018 Deposition   38029   Villanueva   Garza       P   81st Judicial District Court, Karnes County, Texas             16-12-00331-CVK      Anne Springer v. Universal Land Clearing, LLC and Edgar Olvera
 9/27/2018 Deposition   36026   Luedecke     Schauer     D   347 th Judicial Dist., Nueces County, Texas                    2015DCV-2601-H       Newell R. Luedecke and Anna N. Luedecke vs. AEP Texas Central Company F/K/A Central Power and Light, et al
 12/4/2018 Deposition   38061   Price        Scrivener   D   288 th Judicial District Court, Bexar County, Texas            2015CI08623          Stephanie Jolin Price v. Airstream General Construction, Inc. and Daniel R. Villarreal
 1/21/2019 Deposition   38073   Regalado     Gonzalez    D   229 th Judicial District Court, Duval County, Texas            DC-17-18             Ashley Anais Regalado v. Almaguer Livan Izaguirre, Luis Fernandez and Kingdom Cargo, LLC
                                                                                                                                                 Consuelo C. Garza, Individually and as Representative of the Estate of Nicolas R. Garza, Corina Garza, Orlando Garza, and
                                                                                                                                                 Rolando Garza v. Femco, Inc., Femco Manufacturing, Inc., Scag Power Equipment, Metalcraft of Mayville, Inc., A-C Lawn &
 2/25/2019 Deposition   38028   Garza        Cowen       D   229 th Judicial District Court, Duval County, Texas            DC-17-97             Garden Services, Susan Webb, Robert Sibley, Sibley Family Living Trust




                                                                                                                        Page 2 of 2
